Title: To Benjamin Franklin from David Hartley, 16 June 1778
From: Hartley, David
To: Franklin, Benjamin


Dear Sir
June 16 1778 Golden Square
Yours of June 5 per favour of Mr. Strange received relating to the exchange of prisoners In answer to which I send you a copy of a letter of mine to you of June the 5th which I transcribe least by any accident it should have miscarried.
I am authorized by the administration and the board of admiralty to make the following proposition, That you should send me the number and rank of the prisoners which you have on your side to deliver upon the receipt of which an equal number shall be prepared on this side for the Exchange. It is proposed that each party shall send their prisoners to Calais and that the Exchange be made there. The port of Calais is chosen as the most unexceptionable for the admission of an English ship upon such an occasion. Be so good as to send me your answer upon this proposition which I will lay before the board of Admiralty and will Contribute all in my power to facilitate the Exchange. Your most affectionate
DH.
 
Addressed: To Dr Franklin
Notation: D. H. London June 16. 1778.
